DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Applicants’ preliminary amendments to the claims, filed 09/16/2021, have been received and entered.  Claims 1-38 have been cancelled.  Claims 39-58 have been newly added.  Claims 39-58 are pending and subject to the following Restriction/Election Requirements.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 39-51, drawn to compositions comprising a concentrated, preservative-free, pH-adjusted solution formulation of a muscarinic antagonist and a method of treating a respiratory condition in a subject comprising “administering to the subject” such compositions, classified in various subclasses of A61K31 dependent on the chemical structure of the muscarinic antagonist.
II. Claims 52-58, drawn to a method of treating COPD in a patient comprising administering to the patient with a high efficiency nebulizer a nominal dose of a composition comprising a muscarinic antagonist, classified in various subclasses of A61K31 dependent on the chemical structure of the muscarinic antagonist.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods of treating respiratory conditions in a subject. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design in so far as the claims of Invention I require administration, by any means, of a composition comprising a concentrated, preservative-free, pH-adjusted solution formulation of a muscarinic antagonist.  In distinct contrast, the claims of Invention II require administration with a high efficiency nebulizer any composition comprising a muscarinic antagonist.  The inventions are mutually exclusive because one can make and use the compositions of Invention I to treat any respiratory condition, e.g., emphysema, without infringing on the methods of Invention II and vice versa.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
I) The distinct invention require completely different, non-overlapping search strategies including at least different keywords and concepts.  For example, a search for Invention I would require searching for, inter alia, solutions of muscarinic antagonists, whereas the claims of Invention II would require searching for the concept of high efficiency nebulizer administration of muscarinic antagonists to treat COPD.
II) Prior art applicable to one invention would not necessarily also be applicable to the other invention.  For example, prior art teaching high efficiency nebulizer administration of a muscarinic antagonists to treat COPD would not necessarily teach a composition comprising a concentrated, preservative-free, pH-adjusted solution formulation of a muscarinic antagonist as required by the claims of Invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

ELECTION OF SPECIES (“muscarinic antagonist”)
Claim(s) 39, 42-43, and 52 is/are generic to the following disclosed patentably distinct species of muscarinic antagonists: glycopyrrolate, tiotropium, aclidinium, trospium, darotropium, QAT 370, GSK 233705, GSK 573719, GSK 656398, TD4208, BEA 218, ipratropium, and oxitropium. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. As a non-limiting example the species having completely different, non-overlapping structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
I) Each disclosed species requires a completely different search strategy, e.g., searching for different registry numbers, structures, keywords, etc.  The search for compositions comprising and methods of using glycopyrrolate does not at all overlap in scope with the search required for compositions comprising and methods of using aclidinium, and vice versa.
II) Prior art applicable to one species would not likely also be applicable to the other species.  For example, prior art teaching solutions of tiotropium would not be applicable to solutions of GSK 573719, and vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629